Citation Nr: 1142428	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

Claims for service connection for psychiatric disabilities, including posttraumatic stress disorder (PTSD), may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the two issues involving service connection for PTSD and for another psychiatric disability into a single issue.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal on the issue of entitlement to service connection for tinnitus.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2011 hearing before the undersigned Veterans Law Judge, the appellant requested to withdraw his claim for service connection for tinnitus.  This serves to withdraw this issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue.  Dismissal is warranted.


ORDER

The appeal for entitlement to service connection for tinnitus is dismissed.


REMAND

The Veteran claims service connection for a psychiatric disability to include PTSD.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The Veteran served as a helicopter pilot in Vietnam.  Service personnel records confirm that he was wounded in action, and was twice awarded the Purple Heart medal.  Accordingly, it is accepted as fact that the Veteran experienced combat stressors during active service.  

The Veteran was accorded a VA psychiatric Compensation and Pension examination in March 2009.  The diagnosis was a mood disorder resulting from the Veteran's post-service stroke.  A diagnosis of PTSD was not indicated.

At the August 2011 hearing the Veteran reported psychiatric symptoms, such as recurrent nightmares of his service in Vietnam.  These symptoms are indicative of a diagnosis of PTSD, and do not appear to have been reported, or considered, at the time of the March 2009 Compensation and Pension examination.  

Because the residuals of the Veteran's post-service stroke may have impacted his accurate report of psychiatric symptoms, another VA examination appears to be warranted to accord the him full opportunity to develop his claim. 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination with consideration of the criteria for PTSD.  The examination report should include a detailed account of all psychiatric pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran served on active duty from March 1969 to January 1971 as a helicopter pilot in Vietnam.  He was wounded in action twice.  Accordingly, he experienced combat stressors consistent with such duty.  

The examiner should review the evidence of record and should then indicate:

* The exact diagnosis of any current psychiatric disorder(s) found to be present  

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disorder was incurred during active service.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disorder was the result of the stressors experienced by the Veteran during his combat service.

The report of examination must include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


